DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on December 26, 2019.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species I, corresponding to claims 1 - 20, in the reply filed on November 9, 2021 is acknowledged.

Information Disclosure Statement


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 - 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIKAWA et al. (USPAPN 2018/0006174 A1), hereinafter as Yoshikawa.

Regarding claim 1, Yoshikawa discloses a photodiode (10), comprising:
an N-doped anode region (3);
a P-doped cathode region (6);
at least one P-doped charge region (at least one of 51 in 5; ¶¶ 49 & 57) positioned laterally (in DR1 direction as seen in fig. 1) between the N-doped anode region and the P-doped cathode region;
a plurality of quantum dots (511) embedded within the at least one P-doped charge region (5); and
an N-doped impact ionization region (4) positioned laterally (in DR1 direction as seen in fig. 1) between the N-doped anode region and the at least one P-doped charge region.

Regarding claim 4, Yoshikawa discloses the photodiode of claim 1, Yoshikawa discloses wherein at least one P-doped charge region comprises a plurality of P-doped charge regions (51), wherein each of the plurality of P-doped charge regions comprises a plurality of quantum dots embedded therein (as seen in fig. 1; ¶ 56).

Regarding claim 5, Yoshikawa discloses the photodiode of claim 1, Yoshikawa discloses wherein, when viewed from above, the plurality of quantum dots embedded within the at least one P-doped charge region have one of an ordered pattern or a random pattern and one of a substantially circular, a substantially oval, or a substantially pyramidal configuration (as seen in fig. 1, 511 are in a matrix of rows and columns and 511 are in substantial oval configuration).

Regarding claim 6, Yoshikawa discloses the photodiode of claim 1, Yoshikawa discloses wherein the plurality of quantum dots embedded within the at least one P-doped charge region are doped with a P-type dopant (¶ 57).

Regarding claim 7, Yoshikawa discloses the photodiode of claim 1, Yoshikawa discloses wherein the plurality of quantum dots embedded within the at least one P-doped charge region comprise one of a silicon-containing semiconductor material, a germanium-containing semiconductor material, silicon germanium, substantially pure silicon or substantially pure germanium (¶ 53).

Regarding claim 10, Yoshikawa discloses the photodiode of claim 1, Yoshikawa discloses further comprising a P-doped implant region (one other 51 below the first 51 in 5; ¶¶ 49 & 57) positioned vertically below (in DR1 direction as seen in fig. 1) the at least one P-doped charge region.

Regarding claim 11, Yoshikawa discloses the photodiode of claim 1, Yoshikawa discloses wherein the N-doped impact ionization region abuts and engages the N-doped anode region and the at least one P-doped charge region abuts and engages the N-doped impact ionization region (3 - 5; as seen in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claim 1 above.

Regarding claim 3, Yoshikawa discloses the photodiode of claim 1, but Yoshikawa does not expressly discloses:
wherein the N-doped anode region (3) has a dopant concentration of an N-type dopant that falls within a range of 1E20−1E23 ions/cm3,
the N-doped impact ionization region (4) has a dopant concentration of an N-type dopant that falls within a range of 1E18−1E20 ions/cm3,
the at least one P-doped charge region (51) has a dopant concentration of a P-type dopant that falls within a range of 1E18−1E20 ions/cm3 and
the P-doped cathode region (6) has a dopant concentration of P-type dopant that falls within a range of 1E20−1E23 ions/cm3.
However, ¶¶ 46 and 59 of Yoshikawa discloses the concentrations of dopants for some regions (4 and 6) are not limited and be appropriately set according to the semiconductor material selections. For region 5 that includes 51, ¶ 62 of Yoshikawa demonstrates that it is also not limited. ¶ 44 of Yoshikawa discloses that region 3 is doped, but no specific concentration is provided. In view of MPEP § 2144.05(II), Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, setting dopant concentrations are not critical and would be obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the claimed invention because Yoshikawa has indicated that there should be no limitations and concentrations are set according to their desired design choice.

Regarding claim 13, Yoshikawa discloses the photodiode of claim 1, but Yoshikawa does not expressly discloses wherein the plurality of quantum dots have a tensile strain. However, ¶ 53 of Yoshikawa discloses that 511 and 512 (51) may each be made of a group IV semiconductor, or mixed, inter alia. One of ordinary skill selecting combination of known materials in a group IV semiconductor, such as the selection of silicon for 512 and germanium for 511, for which both are from a group IV semiconductor, would arrive at the claimed invention. As stated in MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. In the instant case, ¶ 53 of Yoshikawa points to a known group of materials from the periodic table. Furthermore, ¶ 51 of Yoshikawa discloses that there is no intention to limit the structures to any specific materials, therefore paves the way for one of ordinary skill in the art having the freedom to choose any combination of materials for suitable operation of the device.

Allowable Subject Matter
Claims 2, 8, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matters of claims 2, 8, 9, and 12.
Claims 14 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818